AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                                                                             )
                               v.                                            )
                                                                             )   Case No:        2:05CR00554-01
                   HARVEY LEE SEWELL, JR.                                    )
                                                                             )   USM No: 16188-097
Date of Original Judgment:         August 05, 2008                           )
Date of Previous Amended Judgment:                                           )   John Balazs
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:
           ☐ DENIED. ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      300          months is reduced to              235 months              , and
the previously imposed sentence of supervised release of 120 months on Count 1 is reduced to 96 months.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all other provisions of the judgment dated August 11, 2008 shall remain in effect.



IT IS SO ORDERED.

Order Date:                March 29, 2019
                                                                                                         Judge’s signature


Effective Date:            March 28, 2019                                                 DISTRICT JUDGE TROY L. NUNLEY
                      (if different from order date)                                                  Printed name and title
